Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Priority 

             Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Disclosure Statement Information

             The references cited on a Form PTO 1449 have been considered. 

Specification 

             The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Double Patenting 

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
           A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

            Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37CFR 3.73(b).

* Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 and 16-17 of U.S. Patent No. 9,694, 612; over claims 1-10 and 19 of U.S. Patent No. 10,131,167; over claims 1-2 and 4 of U.S. Patent No. 10,471,751; and over claims 1-5 of U.S. Patent No. 11,325,406. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims fully encompass applicant's instantly claimed invention.

Allowable Subject Matter

Claims 1-15 would be allowable if provided a Terminal Disclaimer. These claims would be allowable because the prior art references of record fail to teach or suggest an inkjet recording apparatus comprising  a controller that is provided to a housing of the inkjet recording apparatus and electrically connected to a recording head, a monitor, and an operation panel, wherein the controller is configured to: perform a first display process, in which the controller controls the monitor to display information regarding the ink injection in a case where an initial processing has not been performed, and a second display process, in which the controller controls the monitor to display information regarding the ink injection in a case where the initial processing has been performed; and perform the initial processing on condition of receipt of a first response during the first display process, the first response indicating completion of the ink injection
in the combination as claimed.

Claims 16 would be allowable if provided a Terminal Disclaimer. This claim would be allowable because the prior art references of record fail to teach or suggest an inkjet recording apparatus comprising  a controller that is provided to a housing of the inkjet recording apparatus and electrically connected to a recording head and a monitor, wherein the controller is configured to: perform a first display process, in which the controller controls the monitor to display information regarding the ink injection in a case where an initial processing has not been performed, and a second display process, in which the controller controls the monitor to display information regarding the ink injection in a case where the initial processing has been performed; and perform the initial processing on condition of receipt of a first response during the first display process, the first response indicating completion of the ink injection in the combination as claimed.

 CONCLUSION 

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853